DETAILED ACTION
Claims 1-27 are pending.
The office acknowledges the following papers:
Claims, specification, remarks, and drawings filed on 12/15/2020,
IDS filed on 2/9/2021.

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 9/5/2019.

Drawings
The Examiner contends that the drawings submitted on 12/15/2020 are acceptable for examination proceedings. 

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Performing dot-product operations on matrix data in a processing-in-memory device using serially allocated inputs”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “writing a first result of the one or more operations to one of more registers of the memory array” (emphasis added). Claims 3-4, 6, and 15 recite similar limitations. Paragraph 32 describes the different types of memory arrays that includes various types of RAM or flash arrays. Paragraph 46 describes a memory array implemented as a DRAM array and includes one or more registers within a sense amplifier array. Paragraph 49 describes storing a multiplication result in a local registers of the FMA unit or in the memory array. Paragraph 121 also discusses registers within 
Claims 2, 5, 7-14, and 16 are rejected due to their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “writing a first result of the one or more operations to one of more registers of the memory array” (emphasis added). Claims 3-4, 6, and 15 recite similar limitations. Paragraph 32 describes the different types of memory arrays that includes various types of RAM or flash arrays. Paragraph 46 describes a memory array implemented as a DRAM array and includes one or more registers within a sense amplifier array. Paragraph 49 describes storing a multiplication result in a local registers 
Claims 2, 5, 7-14, and 16 are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 10, 14, 16-17, 20-21, and 23 are rejected under 35 U.S.C. a)(1 & 2) as being anticipated by Akerib et al. (U.S. 2017/0277659).
As per claim 1:
Akerib disclosed a method, comprising: 
fetching, to circuitry adjacent a memory array, a first bit from a first group of bits (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of replicated vector data is activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry).);
fetching, to the circuitry, a second bit from a second group of bits located on a first bit line, the second bit fetched based at least in part on a logic value of the first bit (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of matrix data is activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry). The matrix data is fetched based on replicated vector data for matrix multiplication operations.); 
fetching, to the circuitry, a third bit from the second group of bits (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(Second/third rows of replicated vector data and second/third rows of matrix data is activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry).); 
performing, at the circuitry, one or more operations on the second bit or the third bit, or both, based at least in part on a logic value of the first bit from the first group of bits (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations and summation operations based on the bit values of the inputs.); and 
writing a first result of the one or more operations to one or more registers of the memory array (Akerib: Figures 3 and 6C-D element 310 and 340, paragraphs 56-57 and 72-75)(In view of the 112b rejections, the claimed limitations will be interpreted as storing 
As per claim 2:
Akerib disclosed the method of claim 1, wherein performing one or more operations comprises performing an XOR-carry-accumulate operation via a fuse-multiply-add (FMA) array or a sense amplifier array (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations and summation operations based on the bit values of the inputs.).
As per claim 3:
Akerib disclosed the method of claim 1, further comprising: 
fetching the first group of bits one bit at a time and only once (Akerib: Figures 3 and 6C elements 310 and 330, paragraphs 54-56, 62-65, and 71-72)(A first row of replicated vector data is activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry). The bits are fetched one at a time from each column of memory cells and only once for the matrix dot-product calculation.); 
storing each bit of the first group of bits in the one or more registers (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(In view of the 112b rejection, the limitation is interpreted as storing the first group of bits in the memory array. A first row of replicated vector data is stored in the memory array.);
fetching the second group of bits one bit at a time and only once (Akerib: Figures 3 and 6C elements 310 and 330, paragraphs 54-56, 62-65, and 71-72)(A first row of matrix data is activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry). The bits are fetched one at a time from each column of memory cells and only once for the matrix 
storing each bit of the second group of bits in the one or more registers (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(In view of the 112b rejection, the limitation is interpreted as storing the first group of bits in the memory array. A first row of matrix data is stored in the memory array.).
As per claim 7:
Akerib disclosed the method of claim 1, further comprising: 
wherein for each bit of the first group of bits having a first logic value: 
fetching bits of the second group of bits while fetching at least some bits of at least one of other groups of bits (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of matrix data (i.e. bits of the second group) is activated and sent (i.e. fetched) to sensing circuit. Second/Third rows of matrix data are also fetched. The matrix data is fetched when the vector data is a first logical value.); and 
performing an operation on at least some of the second group of bits while performing another operation on the at least some bits of the at least one of other groups of bits (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations and summation operations based on the bit values of the inputs. The inputs include the first matrix row (i.e. second group), as well as the second/third rows of the vector/matrix inputs.).
As per claim 8:
Akerib disclosed the method of claim 7, further comprising partitioning bits of the 
performing an additional operation with at least some other input bit-group to generate intermediate total results (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations and summation operations based on the bit values of the inputs. The inputs include the first matrix row (i.e. second group), as well as the second/third rows of the vector/matrix inputs. The product results read upon the intermediate total results.); and 
generating a total result based on the intermediate total results (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations and summation operations based on the bit values of the inputs. The Z sums read upon the total result.).
As per claim 10:
Akerib disclosed the method of claim 1, wherein fetching the first bit comprises fetching the first bit into a sequencer (Akerib: Figures 3 and 6C elements 315 and 330, paragraphs 54-56 and 71)(The sense amplifiers receive the vector row inputs. The bus lines or logic receiving the vector row inputs within the sensing circuitry read upon the sequencer.).
As per claim 14:
Akerib disclosed the method of claim 1, wherein each of the first group of bits and the second group of bits comprises a column or a row of the memory array (Akerib: 
As per claim 16:
Akerib disclosed the method of claim 1, wherein fetching to the circuitry that is adjacent to the memory array comprises fetching to the circuitry that is adjacent to a Flash memory array, a cross-point memory array, a volatile memory array, or a combination thereof (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(First/second/third rows of replicated vector data and first/second/third rows of matrix data are activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry) from the memory array.).
As per claim 17:
Claim 17 essentially recites the same limitations of claim 1. Therefore, claim 17 is rejected for the same reasons as claim 1.
As per claim 20:
Akerib disclosed the system of claim 17, further configured to: 
partition the second group of bits into subgroups of bits (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of matrix data is activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry). The row of matrix data is partitioned into bits stored at different columns of the memory array.); and 
read a bit in a subgroup of bits while reading at least some other bits in another subgroup of bits (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(Second/third rows of replicated vector data and second/third rows of matrix data is activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry). This occurs concurrently with outputting the first row of matrix data to the sensing circuitry.).
As per claim 21:
Akerib disclose the system of claim 17, wherein the circuity circuitry comprises: 
a sequencer configured to receive the first number of bits from the first group of bits (Akerib: Figures 3 and 6C elements 315 and 330, paragraphs 54-56 and 71)(The sense amplifiers receive the vector row inputs. The bus lines or logic receiving the vector row inputs within the sensing circuitry read upon the sequencer.); and 
a number of sense amplifiers configured to receive the second number of bits from the second group of bits (Akerib: Figures 3 and 6C elements 315 and 330, paragraphs 54-56 and 71)(The sense amplifiers receive the matrix row inputs.).
As per claim 23:
Akerib disclosed the system of claim 17, wherein the at least one memory array comprises a Flash memory array, a cross point memory array, or a volatile memory array (Akerib: Figure 3 element 310, paragraph 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 9, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akerib et al. (U.S. 2017/0277659), in view of Official Notice.
As per claim 4:
Akerib disclosed the method of claim 1, further comprising: 

fetching, to the circuitry, a fifth bit from the second group of bits, the fifth bit fetched based at least in part on a logic value of the fourth bit (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of matrix data is activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry). This row includes a second and fifth bit. The matrix data is fetched based on replicated vector data for matrix multiplication operations.);
performing, at the circuitry, one or more additional operations on the fifth bit, the second bit, or the third bit, or all bits (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations and summation operations based on the bit values of the inputs.), and a carry bit (Akerib: Figure 3 and 6C-D elements 315 and 330, paragraphs 54-56 and 71-72)(Official notice is given that carry bits are used in addition operations for the advantage of knowing if the result overflowed. Thus, it would have been obvious to one of ordinary skill in the art to use a carry-bit in the accumulation function in Akerib.);
writing a second result of the one or more additional operations to the one or more registers (Akerib: Figures 3 and 6C-D element 310 and 340, paragraphs 56-57 and 72-75)(In view of the 112b rejections, the claimed limitations will be interpreted as storing results to the memory array. The results of the sensing circuit are selectively written back to the memory array.); and 

As per claim 5:
Akerib disclosed the method of claim 4, wherein fetching the fourth bit or fifth bit comprises fetching the fourth bit while performing the one or more operations on the first bit or the second bit or third bit, or both (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations and summation operations based on the bit values of the inputs. Official notice is given that instruction operations can be pipelined for the advantage of increased performance. Thus, it would have been obvious to one of ordinary skill in the art to implement pipelining the in-memory operations of Akerib. Back-to-back multiplication-accumulation operations allows for fetching data for a first operation at the same time as executing a second operation.).
As per claim 6:
Akerib disclosed the method of claim 4, further comprising: 
fetching, to the circuitry, a sixth bit from the first group of bits (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of replicated vector data is activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry). This row includes a first, fourth, and sixth bit.);
fetching, to the circuitry, a seventh bit from the second group of bits, the seventh bit fetched based at least in part on a logic value of the sixth bit (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of matrix data is 
performing, at the circuitry, at least one additional operation on the seventh bit, the fifth bit, the third bit, second bit, the carry bit, or any combination thereof (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations and summation operations based on the bit values of the inputs.); 
writing a third result of the at least one additional operation to the one or more registers (Akerib: Figures 3 and 6C-D element 310 and 340, paragraphs 56-57 and 72-75)(In view of the 112b rejections, the claimed limitations will be interpreted as storing results to the memory array. The results of the sensing circuit are selectively written back to the memory array.); and 
updating the carry bit based on the third result (Akerib: Figure 3 and 6C-D elements 315 and 330, paragraphs 54-56 and 71-72)(In view of the above official notice, the added carry-bit is updated based on the accumulation result.).
As per claim 9:
Akerib disclosed the method of claim 1, further comprising storing a carry bit based on the first result in an array configured for fused-multiply-add (FMA) operations or a sense amplifier array, or both (Akerib: Figure 3 and 6C-D elements 315 and 330, paragraphs 54-56 and 71-72)(The vector and matrix rows are output concurrently for parallel multiplication calculations and accumulation. Official notice is given that overflow flags are stored in status registers and carry bits are used in addition operations for the 
As per claim 15:
Akerib disclosed the method of claim 1, wherein performing the one or more operations comprises performing the one or more operations based on the first bit, the second bit, and a carry bit stored in the one or more registers (Akerib: Figure 3 and 6C-D elements 315 and 330, paragraphs 54-56 and 71-72)(In view of the 112 rejection, the various bits aren’t stored in registers. The vector and matrix rows are output concurrently for parallel multiplication calculations and accumulation. Official notice is given that carry bits are used in addition operations for the advantage of knowing if the result overflowed. Thus, it would have been obvious to one of ordinary skill in the art to use a carry-bit in the accumulation function in Akerib.).
As per claim 18:
Akerib disclosed the system of claim 17, wherein the one or more operations comprise at least one XOR-carry-accumulate operation (Akerib: Figure 3 element 330, paragraph 56)(Official notice is given that XOR and accumulate operations can be implemented for the advantage of increasing processor capabilities. Official notice is given that carry bits are used in addition operations for the advantage of knowing if the result overflowed. Thus, it would have been obvious to one of ordinary skill in the art to implement XOR and accumulate operations in Akerib with carry-bits to indicate overflow.).
As per claim 19:
.

Claims 11-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Akerib et al. (U.S. 2017/0277659), in view of Al-Shamma (U.S. 2020/0020393).
As per claim 11:
Akerib disclosed the method of claim 1.
Akerib failed to teach storing the second bit into an accumulator.
However, Al-Shamma combined with Akerib disclosed storing the second bit into an accumulator (Al-Shamma: Figure 7 elements 720 and 740, paragraph 76)(Akerib: Figure 3 and 6C elements 315 and 330, paragraphs 54-56 and 71)(Al-Shamma disclosed an adder that accumulates calculated products. Akerib disclosed accumulating products during a separate second step. The combination allows for the sensing circuit to include the adder of Al-Shamma to calculate the final result. The adder receives 
The advantage of implementing the adder element with the sense amplifiers is that the final dot-product result can be calculated faster, which increases performance. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the adder of Al-Shamma into Akerib for the advantage of increased performance for dot-product calculations.
As per claim 12:
Akerib disclosed the method of claim 1, wherein fetching the second bit comprises fetching the second bit from a second matrix including the second group of bits (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of matrix data is activated and sent (i.e. fetched) to sensing circuit (i.e. circuitry).).
Akerib failed to teach wherein fetching the first bit comprises fetching the first bit from a first matrix including the first group of bits.
However, Al-Shamma combined with Akerib disclosed wherein fetching the first bit comprises fetching the first bit from a first matrix including the first group of bits (Al-Shamma: Figures 7-8 elements 701 and 801, paragraphs 73 and 79)(Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(Akerib disclosed matrix dot-product calculations using a vector input and a matrix input. Al-Shamma disclosed matrix dot-product calculations using two matrices. The combination allows for Akerib to store two input matrices in the memory array for calculating matrix dot-products.).
The advantage of implementing matrix calculations using two input matrices is that a single operation can calculate more results in parallel, which results in increased performance. Thus, it would have been obvious to one of ordinary skill in the art at the 
As per claim 13:
Akerib and Al-Shamma disclosed the method of claim 12, further comprising writing the first result to a third matrix (Al-Shamma: Figures 7-8 elements 701 and 801, paragraphs 73 and 79)(Akerib: Figure 3 elements 310 and 330-340, paragraphs 54-57 and 62-65)(Akerib disclosed matrix dot-product calculations using a vector input and a matrix input. Al-Shamma disclosed matrix dot-product calculations using two matrices. The combination allows for Akerib to store two input matrices in the memory array for calculating matrix dot-products. The execution result produces a third matrix, which is written-back to the memory array.).
As per claim 22:
Akerib disclosed the system of claim 21.
Akerib failed to teach wherein the circuity circuitry further comprises an accumulator coupled to the number of sense amplifiers.
However, Al-Shamma combined with Akerib disclosed wherein the circuity circuitry further comprises an accumulator coupled to the number of sense amplifiers (Al-Shamma: Figure 7 elements 720 and 740, paragraph 76)(Akerib: Figure 3 and 6C elements 315 and 330, paragraphs 54-56 and 71)(Al-Shamma disclosed an adder that accumulates calculated products. Akerib disclosed accumulating products during a separate second step. The combination allows for the sensing circuit to include the adder of Al-Shamma to calculate the final result.).
The advantage of implementing the adder element with the sense amplifiers is .

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Akerib et al. (U.S. 2017/0277659), in view of Sumbul et al. (U.S. 2019/0043560), in view of Official Notice.
As per claim 24:
Akerib and Sumbul disclosed a system, comprising: 
at least one input device (Sumbul: Figure 11 elements 1112-1114, 1122, and 1150-1170, paragraphs 127 and 129-131); 
at least one output device (Sumbul: Figure 11 elements 1112-1114, 1122, and 1150-1170, paragraphs 127 and 129-131); 
at least one processor device coupled to the input device and the output device (Sumbul: Figure 11 elements 1110-1114, 1122, and 1150-1170, paragraphs 127 and 129-131); and 
at least one memory device (Akerib: Figure 3 element 300, paragraph 53) coupled to the at least one processor device (Sumbul: Figure 11 elements 1110 and 1194, paragraphs 124 and 131)(Akerib: Figure 3 element 300, paragraph 53)(The combination implements the memory device of Akerib as the CIM of Sumbul.) and comprising: 
a memory cell array (Akerib: Figure 3 element 310, paragraph 54); and 
logic coupled to the memory cell array and configured to perform fused-
receiving an input vector (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of replicated vector data is activated and sent to sensing circuit.);
serially reading a number of bits of a group of bits of a first matrix (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of matrix data is activated and sent to sensing circuit. Official notice is given that large matrix operations can be broken up into multiple instructions using smaller portions of the overall matrix for the advantage of reducing complexity and circuit costs. Thus, it would have been obvious to one of ordinary skill in the art to implement processing large matrices in Akerib via multiple instructions. Each instruction serially reads parts of the overall larger multiplier matrix operand.);
multiplying the number of bits of the group of bits of the first matrix by the input vector to generate an intermediate group of bits (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations and summation operations based on the bit values of the inputs.); and
receiving at least one additional input vector (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of replicated vector data is activated and sent to sensing circuit. In view of the above official notice, a second matrix operation fetches a second part of 
serially reading a number of bits of at least one additional group of bits of the first matrix (Akerib: Figure 3 elements 310 and 330, paragraphs 54-56 and 62-65)(A first row of matrix data is activated and sent to sensing circuit. In view of the above official notice, a second instruction serially reads parts of the overall larger multiplier matrix operand.); 
multiplying the number of bits of the at least one additional group of bits by the at least one additional input vector to update the intermediate group of bits (Akerib: Figures 3 and 6C-D element 330, paragraphs 56 and 72-75)(The sensing circuit performs multiplication operations and summation operations based on the bit values of the inputs.); and 
generating an output based on the intermediate group of bits (Akerib: Figures 3 and 6C-D element 310 and 340, paragraphs 56-57 and 72-75)(The results of the sensing circuit are selectively written back to the memory array.).
The advantage of the system of Sumbul is that processing can be offloaded to the CIM in memory when advantageous, while processing in the processor core can occur in parallel, which increases overall performance. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the memory device of Akerib into the processing system of Sumbul for the advantage of increased performance from parallel program execution.
As per claim 25:
Akerib and Sumbul disclosed the system of claim 24, further comprising a 
As per claim 26:
Akerib and Sumbul disclosed the system of claim 25, wherein the sequencer comprises a programmable sequencer configured to execute microcode, including microcode stored in the input vector and the at least one additional input vector (Akerib: Figures 3 and 6C elements 315, 330, and 350, paragraphs 54-56, 58, and 71)(The sense amplifiers receive the vector row inputs. The bus lines or logic receiving the vector row inputs and matrix row inputs within the sensing circuitry read upon the sequencer. Official notice is given that microcode can be executed within processing circuitry for the advantage of executing program instructions. Thus, it would have been obvious to one of ordinary skill in the art to control execution of the memory device via executable microcode.).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Akerib et al. (U.S. 2017/0277659), in view of Sumbul et al. (U.S. 2019/0043560), in view of Official Notice, further in view of Al-Shamma (U.S. 2020/0020393).
As per claim 27:
Akerib and Sumbul disclosed the system of claim 24.
Akerib and Sumbul failed to teach at least one accumulator interfacing at least one memory cell array and the logic and configured to receive the group of bits of the 
However, Al-Shamma combined with Akerib and Sumbul disclosed at least one accumulator interfacing at least one memory cell array and the logic and configured to receive the group of bits of the first matrix or a second matrix and the at least one additional group of bits of the first matrix or the second matrix (Al-Shamma: Figure 7 elements 720 and 740, paragraph 76)(Akerib: Figure 3 and 6C elements 315 and 330, paragraphs 54-56 and 71)(Al-Shamma disclosed an adder that accumulates calculated products. Akerib disclosed accumulating products during a separate second step. The combination allows for the sensing circuit to include the adder of Al-Shamma to calculate the final result.).
The advantage of implementing the adder element with the sense amplifiers is that the final dot-product result can be calculated faster, which increases performance. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the adder of Al-Shamma into Akerib for the advantage of increased performance for dot-product calculations.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Knag et al. (U.S. 10,642,922), taught dot-product calculations in memory.
Kumar et al. (U.S. 10,497,442), taught dot-product calculations in memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183